                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                               DOC #: _________________
EASTERN    DISTRICT                                                        DATE FILED: 10/12/2018
    UNITED      STATES OF        NEW YORK
                            DISTRICT      COURT
------------------------------------X
    SOUTHERN DISTRICT OF NEW YORK
EDDY-----------------------------------------------------------x
      SEVERINO,                                               :
    In re FANNIE MAE 2008 SECURITIES                          ::  No. 08
                                                                       01Civ.
                                                                           Cr.   302
                                                                              7831    (JFK)
                                                                                   (PAC)
    LITIGATION          Movant-Defendant,                     :: No. 10  Cv.    5131
                                                                      09 MD 2013 (PAC)(JFK)
                                                              ::
       -against-                                              ::     OPINION & ORDER
                                                              :
    -----------------------------------------------------------x       OPINION & ORDER
UNITED STATES OF AMERICA,                                     :
                                                              :
                        Respondent.                           :
------------------------------------X
    HONORABLE PAUL A. CROTTY, United States District Judge:
JOHN F. KEENAN, United States District Judge:
                                               1
                                   BACKGROUND
          Eddy Severino (“Severino”), currently incarcerated at

MoshannonThe early years
          Valley         of this decade
                     Correction         saw a boom
                                      Center,      in homethis
                                                 brings    financing
                                                                  prowhich
                                                                       se was fueled, among
                                                                           “Motion
    other things, by
for Sentence         low interest rates
                  Reduction”            and lax
                                    based    oncredit conditions.
                                                 Johnson          New lending
                                                             v. United        instruments, such as
                                                                           States,
    subprime mortgages
___U.S.___,   135 S.(high
                       Ct.credit
                            2551,risk 2557
                                      loans) and Alt-A mortgages
                                              (2015),            (low-documentation
                                                        which voided      the       loans)

    kept theclause
residual     boom going. Borrowers
                     of the   Armedplayed a role too;
                                       Career         they took Act
                                                  Criminal      on unmanageable risks on the
                                                                     (the “ACCA”),
    assumption
18 U.S.C.      that the market would continue
            § 924(2)(B)(ii),                  to rise and that refinancing
                                     as unconstitutionally                 options(Mot.
                                                                       vague.      would always
                                                                                          to be

    available
Reduce        in the future.
        Sentence,            Lending
                         United      discipline
                                  States     v.was lacking in theNo.
                                                Severino,         system. Mortgage originators did
                                                                      01-cr-00302,

Aug.not
     24,hold2016,
             these high-risk
                     ECF No. mortgage
                                182 loans. Rather than carry
                                      [hereinafter           the rising risk on their books, the
                                                       “Mot.”].)

      originators
       Severino   soldcites
                       their loans into the secondary
                                jurisdiction          mortgage
                                                   under   bothmarket, often as securitized
                                                                  18 U.S.C.       § 3582 packages

    known as mortgage-backed
(modification    or reductionsecurities
                                    of (“MBSs”).
                                        sentence)MBS markets
                                                   and       grew almost
                                                        28 U.S.C.     § exponentially.
                                                                         2255

         But then therelief).
(post-conviction      housing bubbleFor
                                     burst.
                                         theIn 2006, the demand
                                               reasons          for housing
                                                           stated    below, dropped abruptly

    and home prices
Severino’s   claimbegan
                    is to fall. In lightbrought
                        properly         of the changing
                                                   by wayhousing
                                                             of market, banksunder
                                                                 a motion    modified28
                                                                                      their

    lending
U.S.C.      practicesnot
        § 2255,       and became unwilling
                          18 U.S.C.     § to refinanceInhome
                                           3582.             mortgages without
                                                          addition,    because refinancing.
                                                                                    his

claim is wholly without merit, this Court declines to transfer
      1
     Unless otherwise
the motion     to the indicated, all references
                            Second              cited as “(¶
                                          Circuit        for _)” or to the “Complaint” areunder
                                                                 certification            to the Amended
                                                                                                   18 Complaint,
      dated June 22, 2009. For purposes of this Motion, all allegations in the Amended Complaint are taken as true.
U.S.C. § 2255(h) and 23 U.S.C. § 2244(b)(3).
                                                               1

                                                        1
                           I.   Background

                      A.   Severino’s Sentencing

    On June 11, 2002, Severino pleaded guilty to one count of

conspiracy to distribute and possess with intent to distribute

heroin in violation of 21 U.S.C. § 846 and one count of

distribution and possession with intent to distribute heroin in

violation of 21 U.S.C. §§ 812, 841(a)(1), 841(b)(1)(A), and 18

U.S.C. § 2.

    At Severino’s sentencing, then-District Judge Barbara S.

Jones made findings of fact based on both a hearing she held

pursuant to United States v. Fatico, 579. F.2d 707 (2d Cir.

1978), and the trial of Severino’s co-defendant, Manuel Vargas.

(Sentencing Tr. at 27-28, Severino, No. 01-cr-00302, Jan. 8,

2004, ECF No. 122.)    Judge Jones found that Severino was the

leader of the heroin conspiracy and that the conspiracy involved

at least five other people. (Id. at 24-25.)    She also found that

guns were present at the apartment where the heroin conspiracy

operated, that Severino distributed guns to his customers, and

that at least one of the drug customers to whom Severino

supplied a gun was likely to use that gun in subsequent drug

deals. (Id. at 26)    Judge Jones concluded that it was “beyond

any doubt that the guns were a part of the heroin trafficking

that [Severino] did . . . .” (Id.)



                                   2
    After applying (1) a two-level enhancement pursuant to

section 2D1.1(b)(1) of the United States Sentencing Guidelines

(“U.S.S.G.” or the “Guidelines”) because Severino possessed a

firearm in connection with his offense of conviction, (2) a

four-level enhancement pursuant to U.S.S.G. § 3B1.1(a) because

Severino was the leader or organizer of a criminal activity

involving five or more participants, and (3) a three-level

reduction for acceptancy of responsibility, Judge Jones found

Severino’s total offense level to be 41, his Criminal History

Category to be I, and his applicable Guidelines range to be 324

to 405 months’ imprisonment.     She sentenced him to a term of 360

months’ imprisonment on each of Counts One and Two of the

Indictment, to run concurrently. (Judgment, Severino, No. 01-cr-

00302, Dec. 9, 2003, ECF No. 117.)

    Severino appealed his sentence and argued that Judge Jones

erroneously applied sentencing enhancements based on his role in

the offense and his possession of a dangerous weapon during the

course of the offense conduct.    United States v. Severino, 114

F. App’x 428, 429 (2d Cir. 2004).     The Second Circuit affirmed

the district court judgment and held that Judge Jones’s

findings, including those forming the basis of the firearm

enhancement, were “supported by the record and [were] not

clearly erroneous.” Id.

             B.    Severino’s First § 2255 Petition

                                  3
    On July 6, 2010, Severino filed his first 28 U.S.C. § 2255

motion to vacate, set aside or correct his sentence (the “First

§ 2255 Petition”).   He argued that (1) he received ineffective

assistance of counsel, (2) his sentence deprived him of due

process of law in violation of the Fifth Amendment because he

did not allocute to the statutorily prescribed drug quantity,

and (3) the district court did not have the authority to impose

sentencing enhancements without a grand jury indictment and fact

finding by a jury.   Judge Jones denied Severino’s petition on

all grounds on August 15, 2011. (Order at 17, Severino, No. 01-

cr-00302, Aug. 15, 2011, ECF No. 169.)

        C.   Severino’s First Motion to Reduce Sentence

    On August 3, 2015, Severino filed a pro se motion for a

reduction in his sentence pursuant to 18 U.S.C. § 3582(c) and

Amendment 782 to the Guidelines, which reduced by two levels

some, but not all, of the base levels in section 2D1.1’s Drug

Quantity Table. (Mot. To Reduce Sentence, Severino, No. 01-cr-

00302, Aug. 10, 2015, ECF No. 171.)     This Court granted the

motion and found that Severino’s amended guidelines range was

262 to 327 months’ imprisonment.     Accordingly, this Court issued

an order reducing Severino’s term of imprisonment to 300 months.

(Order, Severino, No. 01-cr-00302, Dec. 22, 2015, ECF No. 174.)

This Court, however, concluded that a reduction to the bottom of

the amended Guidelines range was “inappropriate” in part because

                                 4
Severino’s “conduct in connection with his present arrest

involved the use of a weapon.” (Id. at 3.)

    Severino appealed this Court’s decision to reduce his

sentence to 300 months’ imprisonment, instead of 262 months, the

bottom of the amended Guidelines range.     He argued that the

Court abused its discretion by concluding that Severino’s

offense involved the “use” of a weapon.     The Second Circuit

concluded that Severino’s arguments were without merit and

affirmed this Court’s decision in a summary order. (See Mandate

of USCA, Severino, No. 01-cr-00302, Jan. 30, 2017, ECF No. 185.)

                     D.    The Instant Motion

    On August 24, 2016, Severino filed a new motion to reduce

his sentence based on the Supreme Court’s decision in Johnson.

The Government responded on December 12, 2016.     Severino then

filed two additional documents.     On January 20, 2017, he filed a

“Memorandum in Support” of his new motion. (See Mem. of Law in

Supp. and a Request to Transfer Def.’s Pet. to Second Circuit,

Severino, No. 01-cr-00302, Jan. 30, 2017, ECF No. 184

[hereinafter “Mem.”].)    On February 16, 2017, he filed a

“Supplemental Memorandum.” (See Suppl. Mem. of Law of Eddy

Severino in Supp. for his Appl. to File a Second or Successive

Section 2255, Severino, No. 01-cr-00302, Jan. 30, 2017, ECF No.

186 [hereinafter “Suppl. Mem.”].)

                          II.   Legal Standards

                                  5
                       A.     Motions Filed Pro Se

    This Court notes that Severino is a pro se litigant.      As

such, his submissions must be held to “less stringent standards

than formal pleadings drafted by lawyers.” Ferran v. Town of

Nassau, 11 F.3d 21, 22 (2d Cir. 1993) (internal quotations

omitted).   This Court is required to construe Severino’s

submissions “liberally and interpret them to raise the strongest

arguments that they suggest.” McPherson v. Coombe, 174 F.3d 276,

280 (2d Cir. 1999) (internal quotations omitted).

                  B.        Successive § 2255 Motions

    Pursuant to 28 U.S.C. § 2255, a prisoner sentenced in

federal court “may move the court which imposed the sentence to

vacate, set aside or correct the sentence” if the prisoner

claims that “the sentence was imposed in violation of the

Constitution or laws of the United States, or that the court was

without jurisdiction to impose such sentence, or that the

sentence was in excess of the maximum authorized by law, or is

otherwise subject to collateral attack.” 28 U.S.C. § 2255(a).

    A request for permission to file a successive petition must

be made to the Second Circuit, which will only allow a

successive petition if the application makes a prima facie

showing that (1) “the claim relies on a new rule of

constitutional law, made retroactive to cases on collateral

review by the Supreme Court, that was previously unavailable”;

                                     6
or (2) “the factual predicate for the claim could not have been

discovered previously through the exercise of due diligence,”

and “the facts underlying the claim, if proven and viewed in the

light of the evidence as a whole, would be sufficient to

establish by clear and convincing evidence that, but for

constitutional error, no reasonable factfinder would have found

the applicant guilty of the underlying offense.” 28 U.S.C. §

2244(a), (b)(1)-(2).

                           III.   Discussion

          A.   Characterization as Second § 2255 Motion

    In its response to Severino’s motion, the Government argues

that the motion should be construed as a second or successive 28

U.S.C. § 2255 petition, not as a motion brought under 18 U.S.C.

§ 3582.   In reply, Severino argues that his motion should be

construed as a new motion under 18 U.S.C. § 3582 and, even if

his motion is construed as a successive § 2255 petition, it

should be transferred to the Second Circuit for certification.

    This Court will construe Severino’s motion as a second

petition brought under 28 U.S.C. § 2255.   This motion cannot be

construed as one brought under 18 U.S.C. § 3582 because that

statute would apply only had the Sentencing Commission reduced

the sentencing range under which Severino was sentenced, which

is not what Severino is claiming. See 18 U.S.C. § 3582(c)(2);

see also United States v. Perez, 129 F.3d 255, 258–59 (2d Cir.

                                  7
1997) (affirming a district court’s decision to construe a

motion brought under 18 U.S.C. § 3582 as one brought under 28

U.S.C. § 2255).   Severino appears to recognize as much as he

filed a “Supplemental Memorandum of Law” in support of his

“Application to File a Second or Successive § 2255,” in which he

stated that he was “seeking permission to file a successive 28

U.S.C. § 2255 petition.” (See Suppl. Mem. at 2-3.)

                        B.    Johnson Claim

    In his “Motion for Sentence Reduction,” which this Court

construes as a successive petition brought under 28 U.S.C. §

2255, Severino argues that Johnson should be extended to section

2D1.1(b)(1) of the Guidelines, thereby reducing the two level

enhancement he received at sentencing for possession of a

dangerous weapon.

    Severino’s argument fails because the Supreme Court has

since determined that the Fifth Amendment due process concerns

at issue in Johnson do not apply to enhancements imposed

pursuant to the Guidelines.   In Beckles v. United States, the

Supreme Court held that “that the advisory Sentencing Guidelines

are not subject to a vagueness challenge under the Due Process

Clause” because they “merely guide the court’s discretion,” as

opposed to the ACCA, which “fixed—in an impermissibly vague way—

a higher range of sentences for certain defendants.”   __ U.S.

__, 137 S. Ct. 886, 892, 895 (2017).   Therefore, a sentencing

                                 8
enhancement imposed pursuant to section 2D1.1(b)(1) of the

Guidelines cannot be challenged as void for vagueness, and,

accordingly, Severino’s motion must be denied.

               C.    Application of Firearm Enhancement

    In his motion, Severino again claims that his sentence is

incorrect because the firearm enhancement was incorrectly

applied because “it was clear that Severino had no gun when he

was arrested” and “[n]one was found on him or around him at the

place of arrest.” (Mot. at 3.)    Judge Jones, this Court, and the

Second Circuit have all previously determined that this argument

lacks merit.    The Second Circuit pointedly stated that Judge

Jones’s factual findings that (1) guns were present in the

apartment where the conspiracy operated, (2) Severino supplied

guns to his customers, and (3) at least one of the drug

customers to whom Severino supplied guns was a narcotics dealer,

were “supported by the record and . . . not clearly erroneous.”

Severino, 114 F. App’x at 430.    Severino has provided no new

evidence indicating that this Court should revisit this

conclusion, and thus his argument is meritless.

                    D.   Transfer to Second Circuit

    Because Severino did not make a petition to the Second

Circuit, this Court does not have jurisdiction to address a

second § 2255 motion and is required to transfer such a motion

to the Second Circuit if doing so is in the interest of justice.

                                  9
See 28 U.S.C. §§ 2255(h) and 2244(b)(3); see also Liriano v.

United States, 95 F.3d 119, 123 (2d Cir. 1996).    However, a

district court “need not transfer the second or successive

motion if it is wholly without merit.” Avendano v. United

States, No. 02CR1059-LTS, 2014 WL 7236036, at *2 (S.D.N.Y. Dec.

19, 2014).    Instead, the court should “dismiss the motion if it

is clear that the narrow set of factual predicates for relief on

a second or successive section 2255 petition have not been made

out.”   Id.; accord Acosta v. United States, 197 F. Supp. 3d 553,

556-57 (S.D.N.Y. 2016); Carrasco v. United States, 190 F. Supp.

3d 351, 354 (S.D.N.Y. 2016); Terrence v. Artus, No. 05 CIV.

5994DC, 2005 WL 1705299, at *2 (S.D.N.Y. July 20, 2005).

    Severino has failed to demonstrate that his motion contains

“newly discovered evidence that, if proven and viewed in light

of the evidence as a whole, would be sufficient to establish by

clear and convincing evidence that no reasonable factfinder

would have found the movant guilty of the offense,” or that his

motion relies on “a new rule of constitutional law, made

retroactive to cases on collateral review by the Supreme Court,

that was previously unavailable.”     28 U.S.C. § 2255(h).

Severino’s failure to satisfy either standard renders his motion

ineligible for certification under 28 U.S.C. §§ 2255(h) and

2244(b)(3).   Thus, this Court declines to transfer the motion to



                                 10
the Second Circuit for certification in accordance with 28

u.s.c.   §   1631.

                                   IV.    Order

     For the reasons stated above, Defendant's motion for a

sentence reduction is DENIED.

     The Court declines to issue a certificate of appealability

because Severino has not made a "substantial showing of the

denial of a constitutional right." 28 U.S.C.       §   2253 (c) (2);

Krantz v. United States, 224 F.3d 125, 127        (2d Cir. 2000).

Further, the Court certifies, pursuant to 28 U.S.C.          §


1915(a) (3), that any appeal from this Order would not be taken

in good faith. See Coppedge v. United States, 369 U.S. 438, 444-

45 (1962).

     The Clerk of the Court is respectfully directed to close

the criminal case (No. 01-cr-302) and related civil case (No.

10-cv-05131).



SO ORDERED.

Dated:        New York, New York
              October /1._, 2018




                                     11
